CAMPBELL, J.
The two actions above entitled are consolidated by stipulation for appeal. The amended complaint in each case is by the superintendent of banks of the state of South. Dakota, pursuant to section 8937, R. C. .1919, seeking to enforce liability on the part of the defendants as stockholders in the failed First State Bank of Vienna. In each case the appealing defendant demurred to the amended complaint, on the ground that the same did not state facts sufficient to constitute a cause of action ás against the 'demurrant. The demurrers' were overruled, and from the orders thereon, defendants Mabel Walden and Ida M. Sogn respectively appeal.
Appellants by their demurrers seek to challenge the sufficiency of the complaints in two particulars: First, that the complaint fails to. allege that the action is brought under the direction and supervision of the Attorney General of the state of South Dakota, pursuant to. the terms of section 8942, R. C. 1919, which reads as follows:
“Attorney General — Duty. All civil actions and proceedings arising under the provisions of this chapter, to. which the state or any of its officers or agents shall be parties, shall be conducted under the direction and supervision of the Attorney General.”
Appellant’s second contention in each case is that the complaint shows upon its face that the action was instituted -more than one year after the date when appellant made a complete transfer of her stock to her codefendant, A. M. Sogn, and that ■by reason of that fact the complaint exhibits no cause of action against the appellant.
Both contentions have been ruled by this court adversely to appellants by the decision in Hirning v. Forsberg, 49 S. D. 46, 55, 206 N. W. 471, and upon the authority of that case the orders appealed from- in the two instant cases, are affirmed.